      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Orlando Garcia,                         Case No.
12
                 Plaintiff,
13                                               Complaint For Damages And
           v.                                    Injunctive Relief For
14                                               Violations Of: Americans With
         KHP III SF Sutter LLC, a                Disabilities Act; Unruh Civil
15
         Delaware Limited Liability              Rights Act
16       Company;
17       Kimpton Hotel & Restaurant
         Group, LLC, a Delaware Limited
18       Liability Company;
19
20              Defendants
21
22
           Plaintiff Orlando Garcia complains of KHP III SF Sutter LLC, a
23
     Delaware Limited Liability Company; Kimpton Hotel & Restaurant Group,
24
     LLC, a Delaware Limited Liability Company; (“Defendants”), and alleges as
25
     follows:
26
27
28


                                          1

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 2 of 11




1      PARTIES:
2      1. Plaintiff is a California resident with physical disabilities. He is
3    substantially limited in his ability to walk. He suffers from cerebral palsy. He
4    has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
5      2. Defendant KHP III SF Sutter LLC, a Delaware Limited Liability
6    Company, owns the Kimpton Buchanan Hotel located at 1800 Sutter St., San
7    Francisco, California, currently and at all times relevant to this complaint.
8    Defendant Kimpton Hotel & Restaurant Group, LLC, a Delaware Limited
9    Liability Company, operates the hotel currently and at all times relevant to this
10   complaint.
11     3. Plaintiff does not know the true names of Defendants, their business
12   capacities, their ownership connection to the property and business, or their
13   relative responsibilities in causing the access violations herein complained of,
14   and alleges a joint venture and common enterprise by all such Defendants.
15   Plaintiff is informed and believes that each of the Defendants herein, is
16   responsible in some capacity for the events herein alleged, or is a necessary
17   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
18   the true names, capacities, connections, and responsibilities of other
19   Defendants are ascertained.
20
21     JURISDICTION:
22     4. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     5. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 3 of 11




1      6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
2    founded on the fact that the real property which is the subject of this action is
3    located in this district and that Plaintiff's cause of action arose in this district.
4
5    PRELIMINARY STATEMENT
6      7. This is a lawsuit challenging the reservation policies and practices of a
7    place of lodging. Plaintiff does not know if any physical or architectural
8    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
9    violated any construction-related accessibility standard. Instead, this is about
10   the lack of information provided on the hotel’s reservation website that would
11   permit plaintiff to determine if there are rooms that would work for him.
12     8. After decades of research and findings, Congress found that there was
13   a “serious and pervasive social problem” in America: the “discriminatory
14   effects” of communication barriers to persons with disability. The data was
15   clear and embarrassing. Persons with disabilities were unable to “fully
16   participate in all aspects of society,” occupying “an inferior status in our
17   society,” often for no other reason than businesses, including hotels and
18   motels, failed to provide information to disabled travelers. Thus, Congress
19   decided “to invoke the sweep of congressional authority” and issue a “national
20   mandate for the elimination of discrimination against individuals with
21   disabilities,” and to finally ensure that persons with disabilities have “equality
22   of opportunity, full participation, independent living” and self-sufficiency.
23     9. As part of that effort, Congress passed detailed and comprehensive
24   regulations about the design of hotels and motels. But, as importantly,
25   Congress recognized that the physical accessibility of a hotel or motel means
26   little if the 61 million adults living in America with disabilities are unable to
27   determine which hotels/motels are accessible and to reserve them. Thus,
28   there is a legal mandate to provide a certain level of information to disabled


                                               3

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 4 of 11




1    travelers.
2      10. But despite the rules and regulations regarding reservation procedures,
3    a 2019 industry article noted that: “the hospitality sector has largely
4    overlooked the importance of promoting accessible features to travelers.”
5      11. These issues are of paramount important. Persons with severe
6    disabilities have modified their own residences to accommodate their unique
7    needs and to ameliorate their physical limitations. But persons with disabilities
8    are never more vulnerable than when leaving their own residences and having
9    to travel and stay at unknown places of lodging. They must be able to ascertain
10   whether those places work for them.
11
12     FACTUAL ALLEGATIONS:
13     12. Plaintiff planned on making a trip in August of 2021 to the San
14   Francisco, California, area.
15     13. He chose the Kimpton Buchanan Hotel located at 1800 Sutter St., San
16   Francisco, California because this hotel was at a desirable price and location.
17     14. Due to Plaintiff’s condition, he is unable to, or seriously challenged in
18   his ability to, stand, ambulate, reach objects mounted at heights above his
19   shoulders, transfer from his chair to other equipment, and maneuver around
20   fixed objects.
21     15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
22   information about accessible features in hotel rooms so that he can confidently
23   book those rooms and travel independently and safely.
24     16. On January 31, 2021, while sitting bodily in California, Plaintiff went to
25   the     Kimpton       Buchanan        Hotel      reservation     website       at
26   https://www.thebuchananhotel.com/ seeking to book an accessible room at
27   the location.
28     17. This website reservation system is owned and operated by the


                                            4

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 5 of 11




1    Defendants and permits guests to book rooms at Kimpton Buchanan Hotel.
2      18. Plaintiff found that there was insufficient information about the
3    accessible features in the “accessible rooms” at the Hotel to permit him to
4    assess independently whether a given hotel room would work for him.
5      19. For example, Plaintiff cannot transfer from his wheelchair to a toilet
6    unless there are grab bars at the toilet to facilitate that transfer. But the Hotel
7    reservation website does not provide any information about the existence of
8    grab bars for the accessible guestroom toilets. This is critical information for
9    the plaintiff.
10     20. As another example, Plaintiff has had tremendous difficulty with using
11   lavatory sinks in the past because sinks were cabinet style sinks or had low
12   hanging aprons that did not provide knee clearance for a wheelchair user to
13   pull up and under or, alternatively, where the plumbing underneath the sink
14   was not wrapped with insulation to protect against burning contact to his
15   knees. Here, the Hotel reservation website provides no information about the
16   accessibility of the sinks in the accessible guestroom.
17     21. As another example, Plaintiff needs doorways that are at least 32 inches
18   wide so he can get his wheelchair through. Without this feature, Plaintiff risks
19   getting stuck in a doorway, or being prevented from passing through the
20   doorway at all. The website does not mention that the hotel room has this
21   feature.
22     22. Plaintiff does not need an exhaustive list of accessibility features.
23   Plaintiff does not need an accessibility survey to determine of a room works for
24   him. Plaintiff, like the vast majority of wheelchair users, simply needs a
25   handful of features to be identified and described with a modest level of detail:
26      • For the doors, Plaintiff simply needs to know if he can get into the hotel
27          room and into the bathroom. This is a problem that has created
28          tremendous problems for the Plaintiff in the past. A simple statement


                                             5

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 6 of 11




1         that the hotel room entrance and interior doors provide at least 32
2         inches of clearance is enough to provide Plaintiff this critical piece of
3         information about whether he can fit his wheelchair into the hotel
4         rooms.
5      • For the beds themselves, the only thing Plaintiff needs to know (and the
6         only thing regulated by the ADA Standards) is whether he can actually
7         get to (and into) the bed, i.e., that there is at least 30 inches width on the
8         side of the bed so his wheelchair can get up next to the bed for transfer.
9         This is critical information because Plaintiff cannot walk and needs to
10        pull his wheelchair alongside the bed.
11     • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
12        know that it has sufficient knee and toe clearance so that he can use it.
13        A simple statement like “the desk provides knee and toe clearance that
14        is at least 27 inches high, 30 inches wide, and runs at least 17 inches
15        deep” is more than sufficient. Because Plaintiff is confined to a
16        wheelchair, he needs to know this information to determine if the desk
17        is accessible to and useable by him.
18     • For the restroom toilet, Plaintiff only needs to know two things that
19        determine if he can transfer to and use the toilet; (1) that the toilet seat
20        height is between 17-19 inches (as required by the ADA Standards) and
21        (2) that it has the two required grab bars to facilitate transfer.
22     • For the restroom sink, the Plaintiff two things that will determine
23        whether he can use the sink from his wheelchair: (1) can he safely get his
24        knees under the toilet? To wit: does the sink provide the knee clearance
25        (27 inches high, 30 inches wide, 17 inches deep) and is any plumbing
26        under the sink wrapped with insulation to protect against burning
27        contact? The second thing is whether the lavatory mirror is mounted at
28        a lowered height so that wheelchair users can sue it. A simple statement


                                            6

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 7 of 11




1          like: “the lavatory sink provides knee clearance of at least 30 inches
2          wide, 27 inches tall and 17 inches deep, all of the under-sink plumbing
3          is wrapped, and the lowest reflective edge of the mirror is no more than
4          40 inches high” would suffice.
5       • Finally, for the shower, Plaintiff needs to know only a handful of things:
6          (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
7          in), (2) whether it has an in-shower seat; (3) that there are grab bars
8          mounted on the walls; (4) that there is a detachable hand-held shower
9          wand for washing himself and (5) that the wall mounted accessories and
10         equipment are all within 48 inches height.
11     23. This small list of items are the bare necessities that Plaintiff must know
12   to make an independent assessment of whether the “accessible” hotel room
13   works for him. These things comprise the basics of what information is
14   reasonably necessary for Plaintiff (or any wheelchair user) to assess
15   independently whether a given hotel or guest room meets his or her
16   accessibility needs.
17     24. Other accessibility requirements such as slopes of surfaces, whether the
18   hand-held shower wand has a non-positive shut off valve, the temperature
19   regulator, the tensile strength and rotational design of grab bars, and so many
20   more minute and technical requirements under the ADA are beyond what is a
21   reasonable level of detail and Plaintiff does not expect or demand that such
22   information is provided.
23     25. But because the Defendants have failed to identify and describe the core
24   accessibility features in enough detail to reasonably permit individuals with
25   disabilities to assess independently whether a given hotel or guest room meets
26   his accessibility needs, the Defendants fail to comply with its ADA obligations
27   and the result is that the Plaintiff is unable to engage in an online booking of
28   the hotel room with any confidence or knowledge about whether the room will


                                             7

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 8 of 11




1    actually work for him due to his disability.
2      26. This lack of information created difficulty for the Plaintiff and the idea
3    of trying to book this room -- essentially ignorant about its accessibility --
4    caused difficulty and discomfort for the Plaintiff and deterred him from
5    booking a room at the Hotel
6      27. Plaintiff travels frequently and extensively, not only for non-litigation
7    reasons but also because he is an ADA tester and actively engaged in finding
8    law breaking businesses and hauling them before the courts to be penalized
9    and forced to comply with the law.
10     28. As he has in the past, Plaintiff will continue to travel to San Francisco
11   area on a regular and ongoing basis and will patronize this Hotel once it has
12   been represented to him that the Defendant has changed its policies to comply
13   with the law and to determine if the Hotel is physically accessible as well as
14   complying with required reservation procedures. Plaintiff will, therefore, be
15   discriminated against again, i.e., be denied his lawfully entitled access, unless
16   and until the Defendant is forced to comply with the law.
17     29. Plaintiff has reason and motivation to use the Defendant’s Hotel
18   reservation system and to stay at the Defendant’s Hotel in the future. Among
19   his reasons and motivations are to assess these policies and facilities for
20   compliance with the ADA and to see his lawsuit through to successful
21   conclusion that will redound to the benefit of himself and all other similarly
22   situated. Thus, Plaintiff routinely revisits and uses the facilities and
23   accommodations of places he has sued to confirm compliance and to enjoy
24   standing to effectuate the relief promised by the ADA.
25
26
27
28


                                             8

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 9 of 11




1    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
2    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
3    Defendants.) (42 U.S.C. section 12101, et seq.)
4      30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
5    again herein, the allegations contained in all prior paragraphs of this
6    complaint.
7      31. Under the ADA, it is an act of discrimination to fail to make reasonable
8    modifications in policies, practices, or procedures when such modifications
9    are necessary to afford goods, services, facilities, privileges advantages or
10   accommodations to person with disabilities unless the entity can demonstrate
11   that taking such steps would fundamentally alter the nature of the those goods,
12   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
13   12182(B)(2)(A)(ii).
14     32. Specifically, with respect to reservations by places of lodging, a
15   defendant must ensure that its reservation system, including reservations
16   made by “any means,” including by third parties, shall:
17                   a. Ensure that individuals with disabilities can make
18                         reservations for accessible guest rooms during the same
19                         hours and in the same manner as individuals who do not
20                         need accessible rooms;
21                   b. Identify and describe accessible features in the hotels and
22                         guest rooms offered through its reservations service in
23                         enough detail to reasonably permit individuals with
24                         disabilities to assess independently whether a given hotel
25                         or guest room meets his or her accessibility needs; and
26                   c. Reserve, upon request, accessible guest rooms or specific
27                         types of guest rooms and ensure that the guest rooms
28                         requested are blocked and removed from all reservations


                                              9

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 10 of 11




1                        systems.
2              See 28 C.F.R. § 36.302(e).
3      33. Here, the defendant failed to modify its reservation policies and
4    procedures to ensure that it identified and described accessible features in the
5    hotels and guest rooms in enough detail to reasonably permit individuals with
6    disabilities to assess independently whether a given hotel or guest room meets
7    his or her accessibility needs and failed to ensure that individuals with
8    disabilities can make reservations for accessible guest rooms during the same
9    hours and in the same manner as individuals who do not need accessible
10   rooms.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     34. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     35. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     36. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
26   reservation policies and practices.
27     37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
28   and discomfort for the plaintiff, the defendants are also each responsible for


                                            10

     Complaint
      Case 4:21-cv-01275-KAW Document 1 Filed 02/23/21 Page 11 of 11




1    statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
2
3    PRAYER:
4           Wherefore, Plaintiff prays that this Court award damages and provide
5    relief as follows:
6        1. For injunctive relief, compelling Defendants to comply with the
7    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
8    plaintiff is not invoking section 55 of the California Civil Code and is not
9    seeking injunctive relief under the Disabled Persons Act at all.
10       2. Damages under the Unruh Civil Rights Act, which provides for actual
11   damages and a statutory minimum of $4,000 for each offense.
12       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
14
15
16   Dated: February 17, 2021                 CENTER FOR DISABILTY ACCESS
17
18
19
20                                            By:
21                                            Russell Handy, Esq.
                                              Attorneys for Plaintiff
22
23
24
25
26
27
28


                                            11

     Complaint
